Citation Nr: 9913522	
Decision Date: 05/18/99    Archive Date: 05/26/99

DOCKET NO.  98-11 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for the 
postoperative torn medial semilunar cartilage, with total 
knee replacement, currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N.J. Ferrante, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1946 to May 
1947 and August 1951 until June 1953

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Los Angeles, 
California Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In February 1955 the veteran was granted original service 
connection for a torn medial semi-lunar cartilage of the left 
knee.  At that time an evaluation of 20 percent was assigned 
for the period from October 1954 to December 1954, 100 
percent from December 1954 to February 1955 and 10 percent 
beginning in February 1955.  A rating decision in May 1956 
reduced the evaluation to 0 percent effective July 1956.

Following total left knee replacement surgery, a 100 percent 
rating was assigned from January 1997 to April 1998.  The 
veteran is currently assigned a 30 percent rating for post-
operative torn medial semilunar cartilage, left knee with 
total replacement.


FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an 
equitable disposition of the veteran's appeal.

2. The veteran underwent a total left knee replacement in 
January 1997.  There is currently no showing of severe 
painful motion or resulting weakness in the left leg.

3. Left knee range of motion on extension is to 180° and 
flexion to 90°, there is no crepitus or pain on movement 
and the record is negative for loose motion requiring a 
brace.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
service-connected postoperative residuals of a left knee 
surgery have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Codes 5003, 5010, 5055, 5256, 5259, 
5261, 5262 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records indicate that the veteran hurt his 
left knee while playing football and was treated on a few 
occasions for pain and instability.  

In December 1954 the veteran underwent a procedure to remove 
torn medial semilunar cartilage from the left knee.  

VA outpatient records from December 1996 indicate that the 
veteran reported left knee pain.  Examination revealed 
advanced left knee degenerative joint disease.  In January 
1997 the veteran underwent a total knee arthroplasty.  
Physical therapy notes dated in January and March 1997 (pre- 
and post-operative) reflect similar amounts of left leg 
atrophy compared to the right.  A February 1997 surgery was 
necessary for irrigation and debridement of the left knee 
with evacuation of hemarthrosis.  A December 1997 VA 
outpatient report noted that the veteran had a several year 
history of left lower extremity numbness and that his medical 
history was significant for a lumbar laminectomy in 1995.  X-
rays that month revealed discogenic changes from L3-L5.  
The veteran underwent a VA examination in January 1998.  The 
veteran reported  post- surgery pain and numbness in the left 
leg which improved.  The veteran reported being able to walk 
a few more yards than before with numbness on prolonged 
standing or walking which resolves after a few minutes.

On examination no effusion was noted, however left thigh and 
calf muscles were atrophied.  Left knee range of motion on 
extension was full, to 180° and flexion was limited to 90° 
compared to 115° on the right.  There was no crepitus or pain 
on movement.  Left lower extremity sensation was intact, but 
the reflexes of the left knee and ankle were somewhat 
diminished compared to the right side.  The impression was 
status post cartilage removal from the left knee in 1954 and 
status post left knee arthroplasty with atrophy of the 
muscles of the left thigh and leg and residual numbness of 
the left lower extremity.

At a September 1998 hearing the veteran testified that since 
his knee replacement surgery, he has a lot less pain, but he 
can't walk or exercise long or without problems, which fell 
below his expectations for the surgery.  Transcript (Tr.) at 
p.1.  He testified that he has pain on prolonged walking and 
standing and that he was not taking any pain medication, but 
elevating the knee when he had pain provided relief.  Tr. 2.  
The veteran's knee "gives way" one to three times per 
month.  The veteran is able to ride a bicycle for 15 minutes, 
help around the house and drive.  Tr. 3.

Criteria

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2 (1998).

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Ratings Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Ratings Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1998).
When rating a disability consideration is given to the 
potential application of the various provisions of 38 C.F.R. 
Parts 3 and 4, whether or not they are raised by the veteran, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In addition, the entire history of the veteran's 
disability is also considered.  Consideration must be given 
to the ability of the veteran to function under the ordinary 
conditions of daily life.  38 C.F.R. § 4.10 (1998).  If there 
is a question as to which of two evaluations should apply, 
the higher rating is assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 
(1998).

A rating of 10 percent will be assigned for removal of 
symptomatic dislocated semilunar cartilage.  38 C.F.R. 
§ 4.71a Rating Code 5259 (1998).

Prosthetic replacement of knee joint will be rated as 100 
percent disabling for 1 year following implantation of 
prosthesis.  Thereafter, a 60 percent rating will be assigned 
if there are chronic residuals consisting of severe painful 
motion or weakness in the affected extremity.  If there are 
intermediate degrees of residual weakness, pain or limitation 
of motion, the disability will be rated by analogy to 
diagnostic codes 5256, 5261, or 5262.  The minimum rating 
will be 30 percent.  38 C.F.R. § 4.71a, Code 5055 (1998).

Ankylosis of the knee in an extremely unfavorable position, 
in flexion at an angle of 45° or more, will be rated as 60 
percent disabling.  Ankylosis of the knee in flexion between 
20° and 45° will be rated as 50 percent disabling.  Ankylosis 
of the knee in flexion between 10° and 20° will be rated as 
40 percent disabling.  Ankylosis of the knee at a favorable 
angle in full extension, or in slight flexion between 0° and 
10° will be rated as 30 percent disabling.  38 C.F.R. Part 4, 
Code 5256 (1998).

Limitation in the ability to straighten or extend the leg 
will be rated as noncompensable where extension is limited to 
5 degrees; 10 percent disabling where extension is limited to 
10 degrees; 20 percent disabling where extension is limited 
to 15 degrees; 30 percent disabling where extension is 
limited to 20 degrees; 40 percent disabling where extension 
is limited to 30 degrees; and 50 percent disabling where 
extension is limited to 45 degrees. 38 C.F.R. Part 4, Code 
5261 (1998).

Impairment of the tibia and fibula will be rated as 40 
percent disabling where there is a nonunion, with loose 
motion, requiring brace.  A malunion of the tibia and fibula 
will be rated as 30 percent disabling if there is marked knee 
or ankle disability, 20 percent disabling if there is 
moderate knee or ankle disability, and 10 percent disabling 
if there is slight knee or ankle disability.  38 C.F.R. Part 
4, Code 5262 (1998).

An extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities may be granted in 
exceptional cases based on a finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards pursuant 
to 38 C.F.R. § 3.321 (1998). 
Analysis

Initially, the Board notes that the veteran's increased 
rating claim is found to be well-grounded under 38 U.S.C.A. 
§ 5107(a).  That is, he has presented a claim which is 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is also satisfied that all relevant facts have been 
properly developed, and that no further assistance is 
required in order to satisfy the duty to assist mandated by 
38 U.S.C.A. § 5107(a).

The most recent VA examination demonstrated that left knee 
range of motion on extension was full, to 180°, and flexion 
was limited to 90° compared to 115° on the right.  There was 
no crepitus or pain on movement.  The examination results 
along with the testimony of the veteran indicate that there 
is currently no showing of severe painful motion or resulting 
weakness in the left knee, and as such a higher evaluation is 
not warranted under 38 C.F.R. § 4.71a, Code 5055.  The code 
allows for intermediate degrees of residual weakness, pain or 
limitation of motion to be rated by analogy under Diagnostic 
Codes 5256, 5261, or 5262.  In this case however, the Board 
notes that range of motion demonstrated at the most recent VA 
examination would not warrant a rating in excess of 30 
percent by analogy under Codes 5256 and 5261, and the fact 
that the record is negative for loose motion requiring a 
brace prevents a rating in excess of 30 percent under Code 
5262.

In reaching this decision, the Board has considered whether a 
higher disability evaluation is warranted on the basis of 
functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40 and 4.45.  In DeLuca v. Brown, 8 Vet. App. 202 
(1995), the United States Court of Appeals for Veterans 
Claims (Court) held that, in evaluating a service-connected 
disability involving a joint rated on limitation of motion, 
the Board erred in not adequately considering functional loss 
due to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint under 38 C.F.R. § 4.45.  The Court in DeLuca held 
that diagnostic codes pertaining to range of motion do not 
subsume 38 C.F.R. § 4.40 and § 4.45, and that the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 does not 
forbid consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

Functional loss contemplates the inability of the body to 
perform the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance, and 
must be manifested by adequate evidence of disabling 
pathology, especially when it is due to pain. 38 C.F.R. § 
4.40 (1998). A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.
The Board finds that the objective medical evidence does not 
support a finding that an increased rating is warranted due 
to functional loss.  As indicated above, the veteran has no 
limitation of extension of the left knee and slight to 
moderate limitation of flexion.  The VA examination in 
January 1998 showed that the veteran complains of pain on 
prolonged walking or standing, but on examination there was 
no crepitus or pain on movement.  There has been no 
significant increase in the atrophy of the left lower 
extremity following the surgery, and other than some numbness 
(which also preceded the surgery) there is no other 
significant dysfunction in the left lower extremity.  
Therefore, the Board finds that an increased disability 
rating on the basis of functional loss is not warranted.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the current level 
of the veteran's disability in his favor. However, the 
objective medical evidence does not create a reasonable doubt 
regarding the level of left knee disability.  The Board has 
considered all other potentially applicable diagnostic codes, 
as discussed above and finds that a rating in excess of 30 
percent for postoperative torn medial semilunar cartilage, 
with total knee replacement is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for 
postoperative torn medial semilunar cartilage, with total 
knee replacement is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

